


EXHIBIT 10.17






STOCK APPRECIATION RIGHT AGREEMENT
 
THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”), between HSN, Inc., a
Delaware corporation (the “Company”), and the Participant set forth in the Grant
Summary(the “Grantee”) is made as of the Grant Date set forth in the Grant
Summary.


1.
Award and Vesting of SARs

 
(a)Subject to the terms, definitions, and provisions of this Agreement and the
Company’s Second Amended and Restated 2008 Stock and Annual Incentive Plan, as
amended, (the “Plan”), the Company hereby grants to the Grantee as of the Award
Date a stock appreciation right with respect to the total number of shares of
common stock, par value $0.01 per share (“Common Stock”), and at the grant price
per share set forth in the Grant Summary (the “SARs”). Your Grant Summary, on
the Morgan Stanley Smith Barney Benefit Access System or any successor equity
administration website or system (the “Grant Summary”) sets forth the Award
Date, the number of SARs granted to you by the Company and the grant price for
such SARs (among other information), and is hereby incorporated by reference to,
and shall be read as part and parcel of, this Agreement. Any defined terms not
defined in this Agreement or the Grant Summary shall have the meaning ascribed
to it in the Plan.


(b)Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the SARs shall vest and no longer be subject to any restriction in
accordance with the Vesting Period described in the Grant Summary.


(c)Notwithstanding the provisions of Section 1(b) and except as provided in
Section 5 of this Agreement, in the event of termination of the Grantee’s
service with the Company during the Vesting Period for any reason, all remaining
unvested SARs shall be forfeited by the Grantee and canceled in their entirety
effective immediately upon such termination.


(d)Unless earlier terminated pursuant to the terms of this Agreement or the
Plan, the SARs will expire on the tenth anniversary of the Award Date.


(e)Nothing in this Agreement shall confer upon the Grantee any right to continue
in the employ or service of the Company or any of its affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Grantee’s service at any time, with or without cause.
 
1.
Exercise.



(a)The vested portion of the SARs shall be exercisable by delivery to the
Company of a written notice stating the number of whole shares of Common Stock
in respect of which this SAR is being exercised. The SARs may not be exercised
at any one time as to fewer than 100 shares (or such number of shares as to
which the SARs are then exercisable if less than 100). Fractional share
interests shall be disregarded except they may be accumulated.


(b)Upon exercise of this SAR pursuant to this Section 2, Grantee will receive a
payment equal to the difference between the aggregate Fair Market Value of the
shares of Common Stock with respect to which this SAR is exercised and
determined as of the exercise date and the aggregate Grant price. Payment shall
be made, in the sole discretion of the Company, in either cash or shares of
Common Stock (either in book-entry form or otherwise), and shall be net of any
amounts required to satisfy the Company’s withholding obligations. Any
fractional share due to Grantee upon exercise shall be rounded up to the next
full share of Common Stock.


3.
Non-Transferability of the SARs

 
During the Vesting Period and until such time as the SARs are ultimately settled
as provided in Section 2 above, the SARs shall not be transferable by the
Grantee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.


4.    Rights as a Stockholder
 




--------------------------------------------------------------------------------




Except as otherwise specifically provided in this Agreement or the Plan, until
the SARs are exercised and only to the extent the Grantee receives and owns
shares of Common Stock, the Grantee shall not be entitled to any rights of a
stockholder with respect to the SARs (including the right to vote the shares of
Common Stock underlying the SARs and the right to receive dividends).


1.
Adjustment in the Event of Change in Stock; Change in Control



(a)In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company (including any extraordinary cash or stock dividend), any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the number of SARs and the shares underlying such SARs shall be
equitably adjusted by the Committee (including, in its discretion, providing for
other property to be held as restricted property) as it may deem appropriate in
its sole discretion. The determination of the Committee regarding any such
adjustment will be final and conclusive.


(b)With respect to the awards evidenced by this Agreement, subject to paragraph
(e) of Section 10 of the Plan, notwithstanding any provision of the Plan to the
contrary, upon Grantee’s Termination of Employment, during the one-year period
following a Change in Control, by the Company for other than Cause or Disability
or by the Grantee for Good Reason:


(i)    any SARs outstanding as of such date of Termination of Employment which
were outstanding as of the date of such Change in Control shall be fully
exercisable and vested and shall remain exercisable until the later of (i) the
last date on which such SAR would be exercisable in the absence of this Section
5(b) and (ii) and the earlier of (A) the first anniversary of such Change in
Control and (B) the expiration date of the SARs.
 
(ii)    the restrictions and deferral limitations applicable to any SARs shall
lapse, and such SAR outstanding as of such date of Termination of Employment
which were outstanding as of the date of such Change in Control shall become
free of all restrictions and become fully vested and transferable.


6.
Payment of Transfer Taxes, Fees and Other Expenses

 
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by a Grantee in
connection with the SARs, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith.
 
7.
Other Restrictions

 
(a)    The SARs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, then in any such event, the award of SARs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
 
(b)    The Grantee acknowledges that the Grantee is subject to the Company’s
policies regarding compliance with securities laws, including but not limited to
its Securities Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, if the Grantee is on the Company’s
insider list, the Grantee may be required to obtain pre-clearance from the
Company’s General Counsel prior to purchasing or selling any of the Company’s
securities, including any shares issued upon vesting of the SARs, and may be
prohibited from selling such shares other than during an open trading window.
The Grantee further acknowledges that, in its discretion, the Company may
prohibit the Grantee from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.
 
8.
Notices

 
All notices and other communications under this Agreement shall be in writing
and shall be given by overnight courier; registered or certified mail, return
receipt requested, postage prepaid; hand delivery to the other party; corporate
assigned email; personal address provided to the Company or Agent; or by
facsimile addressed as follows:
  




--------------------------------------------------------------------------------




If to the Grantee: at the address last provided by the Grantee to the Company’s
Human Resources Department or the Agent.
 
If to the Company:        HSN, Inc.
1 HSN Drive
St. Petersburg, FL 33729
Attention:  General Counsel
Facsimile:  (727) 872-1000


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notices and
communications shall be effective upon the earlier of (i) when actually received
by the addressee, (ii) four business days if by registered or certified mail,
(iii) next business day if sent via overnight delivery, e-mail, facsimile, or
electronic delivery. The Grantee consents to electronic delivery of (i) all
communications under the Plan or necessary for administration of the Plan and
(iii) any documents required to be delivered by the Company under the securities
laws.
 
9.
Effect of Agreement

 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.
 
10.
Laws Applicable to Construction; Consent to Jurisdiction

 
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement and the Grant Summary, the SARs are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
 
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Florida, which shall be the exclusive jurisdiction for the resolution of any
such disputes.  The Grantee hereby agrees and consents to the personal
jurisdiction of said courts over the Grantee for purposes of the resolution of
any and all such disputes.
 
11.
Severability

 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
12.
Conflicts and Interpretation

 
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 
In the event of any (i) conflict between the Grant Summary (or any information
posted on the Morgan Stanley Smith Barney Benefit Access System) and this
Agreement, the Plan and/or the books and records of the Company, or (ii)
ambiguity in the Grant Summary (or any information posted on the Morgan Stanley
Smith Barney Benefit Access System), this Agreement, the Plan and/or the books
and records of the Company, as applicable, shall control.
 
13.
Amendment

 
The Company may modify, amend or waive the terms of the SAR award, prospectively
or retroactively, but no such modification, amendment or waiver shall impair the
rights of the Grantee without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules. 
The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.
 




--------------------------------------------------------------------------------




14.
Headings

 
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
 
15.
Counterparts

 
This Agreement may be executed electronically or in counterparts, which together
shall constitute one and the same original.


16.    Data Protection


The Grantee authorizes the release from time to time to the Company (and any of
its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  Without limiting the above, Grantee permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)).  Grantee hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Company, his or her employing company or the Agent considers
appropriate.  Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.


IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer. Your
acceptance of the benefits of this Agreement constitutes your acceptance to be
bound by its terms.
 
                        
HSN, INC.

--------------------------------------------------------------------------------

By:                
Maria Martinez
Chief Human Resources Officer








